Warner, J.
The error assigned to the judgment of the Court below is, the refusal to grant a new trial upon the several grounds stated in the motion therefor. The charge of the Court to the jury, in relation to the credits on the note, is in accordance with the ruling of this Court, in Mordecai vs. Stewart, 36 Geo. Rep., 126.
*350Upon looking through the record in this case, we find no error that will authorize this Court, according to its repeated adjudications 'in this class of ca^es, to control the discretion of the Court below in refusing to grant a new trial. Let the judgment of the Court below be affirmed.